DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is non-final and is in response to the arguments filed on April 23, 2021 via RCE.  Claims 1-9, 19-27, and 30-35 are currently pending, of which claims 1, 19, 30, and 33-35 are currently amended.  Claims 10-18, 28, and 29 were previously cancelled.
Response to Arguments
Prior Art Rejections
Applicant’s arguments with respect to the pending claims have been fully considered and are moot.
Specifically, Applicant has amended the claims at argues that the indexed user-defined name for the step name suggestion is not taught by the previously cited art (nor the art. See Remarks 11-13. These arguments are moot and new reference Shah has been introduced to teach these amendments of the claim. Shah allows for a user to create functions/macros with unique names that are stored in libraries to be selected by the user later. These stored, user-defined functions are what is being selectable in the lists of Dias and Park. See Shah Figs. 13-18 and paras. [0053], [0059], [0086], and [0098]. Examiner encourages Applicant to review the discussion points regarding potentially allowable subject matter from the interview occurring on June 17, 2021.
It is for at least these reasons and the reasons cited below that the claims remain rejected in this Action.
Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 19, 27, 30, and 33-35Dias (U.S. Publication No. 2014/0173563; hereinafter “Dias”) further in view of Park et al. (U.S. Publication No. 2011/0271258; hereinafter “Park”) and Shah et al. (U.S. Publication No. 2011/0202688; hereinafter “Shah”).
As per claim 1, Dias teaches a method performed by one or more processors, the method comprising: displaying, using the one or more processors, a window for editing a script, the window displayed on a display device, wherein the script includes unstructured text following a programming syntax; receiving a first input for editing unstructured text within the script; and in response to the first input, displaying, in the window and in place of unstructured text, one or more selectable interface elements having an appearance of the edited unstructured text…and…wherein the step completion interface element is configured to perform actions comprising: receiving a second input for selecting the step completion interface element or selecting an item displayed in the step completion interface element; and upon receiving the second input, displaying, in the window, an editing interface for modifying the script, wherein the editing interface is displayed with the script modified with one or more lines of code corresponding to [the at least one step name suggestion] (See Dias Figs. 4-8 and paras. [0030], [0053-54], [0058-60], and [0063]: user can edit/write code and be presented with a list of completion terms that could replace/overwrite or add to the line of code. The user can select one of these recommendations in the dialog/interface element to be inserted into the code; paras. [0089-90]: processors and memory).
Furthermore, while Dias teaches wherein displaying the one or more selectable interface elements comprises displaying a step completion interface element (See Dias Figs. 4-8 and paras. [0030], [0053-54], [0058-60], and [0063], as detailed above), Dias does not explicitly teach with at least one step name suggestion, nor does Dias teach the at least one step name suggestion in general.

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the auto-completion menus of Dias with the modifications and items of Park. One would have been motivated to combine these references because both references disclose programming in a graphical user interface, and Park enhances the user experience by allowing the user to easily identify candidates and therefore save on time when programming.
However, while Park teaches the step name suggestion, neither Dias nor Park explicitly teach wherein the at least one step name suggestion comprises an indexed user defined name for one or more lines of code.
Shah teaches this limitation of the claim (See Shah Figs. 13-18 and paras. [0053], [0059], [0086], and [0098]: user can create functions with unique names that are stored in libraries to be selected by the user later. These stored, user-defined functions are what is being selectable in the lists of Dias and Park).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the auto-completion menus of Dias with the indexed functions of Shah. One would have been motivated to combine these references because both references disclose programming shortcuts in a user interface, and Shah enhances the user experience by allowing the user to easily create and subsequently identify functions and shortcuts thereto, therefore saving time when programming. Additionally, 
	
As per claims 19 and 27, the claim is directed to a system comprising: one or more processor; and a storage device storing computer instructions operable to cause the one or more processors to perform operations comprising the methods of claim 1 and 9 respectively, and are therefore rejected for the same reasons therein.  Furthermore, Dias teaches the processor and storage device of the system claims (See Dias paras. [0089-90]).

As per claim 30, Dias teaches a non-transitory machine-readable medium storing instructions which, when performed by one or more processors, cause the one or more processors to perform operations comprising: displaying, using the one or more processors, a window for editing a script, the window displayed on a display device, wherein the script includes unstructured text following a programming syntax; receiving a first input for editing unstructured text within the script; and in response to the first input, displaying, in the window and in place of the unstructured text, one or more selectable interface elements having an appearance of the edited unstructured text, each selectable interface element configured to perform actions comprising receiving a second input for selecting the selectable interface element or selecting an item displayed in the selectable interface element and upon receiving the second input, displaying, in the window, an editing interface for modifying the script (See Dias Figs. 4-
receiving a second input for selecting the step completion interface element or selecting an item displayed in the step completion interface element; and upon receiving the second input, displaying, in the window, an editing interface for modifying the script, wherein the script is modified with one or more lines of code corresponding to the at least one step name suggestion (See Dias Figs. 4-8 and paras. [0030], [0053-54], [0058-60], and [0063], as detailed above)
Furthermore, while Dias teaches wherein displaying the one or more selectable interface elements comprises displaying a step completion interface element (See Dias Figs. 4-8 and paras. [0030], [0053-54], [0058-60], and [0063], as detailed above), Dias does not explicitly teach for at least one step name suggestion, nor does Dias teach the at least one step name suggestion in general.
Park teaches these limitations of the claim (See Park Figs. 4-7c and paras. [0003], [0051], and [0074-76]: names that can be presented to the user for selection).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Dias with the teachings of Park for at least the same reasons as discussed above in claim 1.
However, while Park teaches the step name suggestion, neither Dias nor Park explicitly teach wherein the at least one step name suggestion comprises an indexed user defined name for one or more lines of code.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Dias with the teachings of Shah for at least the same reasons as discussed above in claim 1.

As per claim 33, Dias/Park/Shah further teaches wherein each selectable interface element corresponds to a keyword, a control structure, a function name, a function parameter, or a comment of the script, and wherein the operations further comprise selecting the one or more lines of codes based on the edited unstructured text approximating the indexed user defined name (See Dias Figs. 4-8 and paras. [0030], [0053-54], [0065], and [0080]: user can edit/write code and be presented with a list of completion terms that could replace/overwrite or add to the line of code, including different code functions. Additionally, the code may perform string comparison; see also Park Figs. 4-7c and paras. [0003], [0051], [0063], and [0074-76]: function names that can be presented to the user for selection, with the list that is generated based on the letters entered; see also Shah [0053], [0059], [0086], and [0098]: user can create functions with unique names that are stored in libraries to be selected by the user).

As per claim 34, the claim is directed to a method that implements the same features of the medium of claim 33, and is therefore rejected for at least the same reasons therein.

As per claim 35, the claim is directed to a system that implements the same features of the medium of claim 33, and is therefore rejected for at least the same reasons therein.

Claim(s) 2-5, 8, 20-23, 26, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dias/Park/Shah as applied above, and further in view of Gunturi et al. (U.S. Publication No. 2007/0288867; hereinafter “Gunturi”).
As per claim 2, while Dias teaches the autocompletion window and the first input, Dias does not explicitly teach wherein: the first input is a keystroke for creating a new line and the method additionally comprises: displaying the one or more selectable interface elements additionally comprises displaying a new line interface element, the new line interface element being a data object having an appearance of an empty text line or a non-empty text line and being operable to receive content for entering into the script; and displaying the editing interface for modifying the script comprises displaying a text input interface for editing the script within the new-line interface element.
Park teaches this limitation of the claim (See Park Figs. 2-7 and paras. [0057], [0068], and [0070-73]: user can place cursor and indicated locations to invoke events, including adding whatever functions or candidates the user desires at the particular new line of code).

Additionally, Gunturi teaches these limitations of the claim as well (See Gunturi paras. [0027] and [0030]: new line portions of the GUI, where the user can enter source code that can be populated, including with the features of Dias; Fig. 1H and para. [0012]: “Enter” key to create new line to enter code).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the autocompletion code editor of Dias/Park/Shah with the source code editing of Gunturi. One would have been motivated to combine these references because both references disclose programming editors with autocompletion functionality, and Gunturi enhances the editor by providing additional features that the user would find helpful and time saving.
As per claim 3, Dias/Park/Shah/Gunturi further teaches wherein the keystroke is a keystroke on a new-line key or on an enter key, or a keystroke for entering a character on a non-empty line displayed in the window (See Dias paras/ [0058-59]: key combinations to insert code in the new lines of Park and/or Gunturi; see also Park Figs. 2-7 and paras. [0057], [0068], and [0070-73]: user can place cursor and indicated locations to invoke events, including adding whatever functions or candidates the user desires at the particular new line of code; see also Gunturi Fig. 1H and para. [0012]: “Enter” key to create new line to enter code).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Dias/Park/Shah with the teachings of Gunturi for at least the same reasons as discussed above in claim 2.

As per claim 4, Dias further teaches wherein: the first input is a series of one or more keystrokes inputting one or more alphanumeric characters in [a new-line interface element] and displaying the one or more widgets comprises displaying a step completion widget, and wherein [the at least one step name suggestion] at least partially matches the one or more alphanumeric characters (See Dias Figs. 3-8 and paras. [0030] and [0053-54]: populating recommendation list based on the alphanumeric characters that can be entered in a new line of text. The user can select one of these recommendations in the dialog/interface element to be inserted into the code). 
However, Dias does not explicitly teach the at least one step name suggestion as described in claim 1.
Park teaches this limitation of the claim (See Park Figs. 4-7c and paras. [0003], [0051], and [0074-76]: names that can be presented to the user for selection).
Moreover, Dias does not explicitly teach wherein the static items include a function name or keyword, the dynamic items include a database table name or data field name.

Furthermore, Dias does not explicitly teach a new-line interface element.
Park teaches this limitation of the claim as well (See Park Figs. 2-7 and paras. [0057], [0068], and [0070-73]: user can place cursor and indicated locations to invoke events, including adding whatever functions or candidates the user desires at the particular new line of code).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Dias with the teachings of Park for at least the same reasons as discussed above in claim 1.
Additionally, Gunturi teaches these limitations of the claim as well (See Gunturi paras. [0027] and [0030]: new line portions of the GUI, where the user can enter source code that can be populated, including with the features of Dias; Fig. 1H and para. [0012]: “Enter” key to create new line to enter code).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Dias/Park with the teachings of Gunturi for at least the same reasons as discussed above in claim 2.

As per claim 5, while Dias teaches determining one or more components for [each static item and each dynamic item], each component including one or more characters separated from other characters of the static item or dynamic item by a pre-specified delimiter that includes at least one of a space, a punctuation mark, or a capitalization; determining that a beginning section of at least one component of a first item includes the one or more alphanumeric characters in the first input; and adding the first item to the list for display in the step completion interface element (See Dias Figs. 4-8 and paras. [0053-55]: alphanumeric first input can trigger the step completion interface element, where the characters can be separated by various punctuation and spaces or new lines).
However, Dias does not explicitly teach wherein the step completion interface includes a list of static items and dynamic items, the static items determined from a first source including one or more library that declare one or more functions, the dynamic items determined from a second source including a dynamically modifiable database, nor does Dias teach each static item and each dynamic item.
Park teaches these limitations of the claim (See Park paras. [0036], [0044], [0056], [0059], [0075-76], and [0085-86]: code can refer to both static type declarations and dynamic variables).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Dias with the teachings of Park for at least the same reasons as discussed above in claim 1.

As per claim 8, Dias further teaches wherein: the second input selects one of [the static items] or one of [the dynamic items], and displaying the editing interface for modifying the script comprises displaying the selected [static item or dynamic item] in the new-line interface element and displaying, within the editing interface, an interface for editing a parameter of the selected static item or dynamic item in the new line interface element (See Dias Figs. 4-8 and paras. [0053-55] and [0063]: editing code and inserting autocompleted/matched text options from a list of potential solutions).
However, Dias does not explicitly teach the static items or the dynamic items. Park teaches these parts of the claim, in addition to the entirety of the claim that is also taught by Dias (See Park Figs. 2-7 and paras. [0041-43], [0049-50], [0060-63], and [0067-68]: candidate actions can be generated in a list form upon receipt of various inputs.  The user can select the specific action, which is in the form of a text pop-up list; paras. [0036], [0044], [0056], [0059], [0075-76], and [0085-86]: code can refer to both static type declarations and dynamic variables; paras. [0057], [0068], and [0070-73]: user can place cursor and indicated locations to invoke events, including adding whatever functions or candidates the user desires at the particular new line of code).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Dias with the teachings of Park for at least the same reasons as discussed above in claim 1.

As per claims 20-23, and 26.
Claims 6 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dias/Park/Shah/Gunturi as applied above, and further in view of Ortega et al. (U.S. Patent 6,564,213 B1; hereinafter "Ortega").
As per claim 6, while Dias/Park/Shah/Gunturi teaches the alphanumeric characters and space characters (See Dias para. [0054]), Dias/Park/Shah/Gunturi does not explicitly teach wherein: the one or more alphanumeric characters in the first input comprise a first portion including one or more characters, followed by a space, and then followed by a second portion including one or more characters, and determining that the beginning section of at least one component of the first item includes the one or more alphanumeric characters comprises:  determining that a beginning section of a first component of the first item includes the first portion; and determining that beginning section of a second component of the first item includes the second portion, the second component being located after the first component in the first item.
Ortega teaches these limitations of the claim (See Ortega Figs. 2A and 2B and cols. 5:23-45 and 5:66-67 to 6:1-18: user can enter search terms that can be autocompleted and be specific to the first component of the first term.  So if the user has entered “SONY” and then a space, the user has a number of other potential terms to be completed all beginning with “SONY”.  This is similar to if, in Applicant’s claimed invention, a user entered "exit" and then a space, with "exit loop" being an option, but not "loop").
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, Dias/Park/Shah/Gunturi with the search portions of Ortega. One 

As per claim 24, the claim is directed to a system comprising: one or more processor; and a storage device storing computer instructions operable to cause the one or more processors to perform operations comprising the identical method of claim 6, and is therefore rejected for the same reasons therein. 

Claims 7 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dias/Park/Shah/Gunturi as applied above, and further in view of Gordner et al. (U.S. Publication No. 2014/0317072; hereinafter “Gordner”) and Danker et al. (U.S. Publication No. 2007/0038951; hereinafter “Danker”).
As per claim 7, while Dias/Park/Shah/Gunturi teaches the static and dynamic items, Dias/Park/Shah/Gunturi does not explicitly teach wherein the step completion interface element displays a respective indicator in association with each item in the list, the indicator indicating whether a corresponding item is a static item or a dynamic item.
Gordner teaches these limitations of the claim (See Gordner Fig. 4 and paras. [0031-32]: icons can be associated with query result suggestions, where the icons can be used to indicate the type of suggestion).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable 
Furthermore, while Dias/Park/Shah/Gunturi teaches the items in the list are displayed in alphanumeric order (See Park para. [0106]: alphabetical listing), Dias/Park/Gunturi does not explicitly teach that a first matching static item being emphasized and designated as a default entry.
Danker teaches these limitations of the claim (See Danker Figs. 3a-3b and paras. [0058-63]: results are sorted alphabetically and a default selection can be activated so that the highlighted content in the result list is something different than the first item in the list).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, Dias/Park/Shah/Gunturi with the highlighting of Danker. One would have been motivated to combine these references because both references disclose auto-completing text-entry results, and Danker enhances the user experience by providing for an easy way to identify all of the options in a list while also identifying the one most likely to be used.

As per claim 25, the claim is directed to a system comprising: one or more processor; and a storage device storing computer instructions operable to cause the . 

Claims 9 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dias/Park/Shah as applied above, and further in view of Vaidyanathan et al. (U.S. Patent 6,305,008 B1; hereinafter “Vaidyanathan”).
As per claim 9, while Dias/Park/Shah teaches the function calls and selection list, Dias/Park/Shah does not explicitly teach wherein: the first input is an input to write a function that includes one or more optional parameters, displaying the one or more interface elements comprises displaying a parameter editing interface element following a name of the function or, when the function has mandatory parameters, following a last mandatory parameter of the function, the parameter editing interface element being accessible by the second input, and displaying the editing interface comprises displaying a selection list of the one or more optional parameters in a popover interface element.
Vaidyanathan teaches these limitations of the claim (See Vaidyanathan Figs. 3(a)-3(c) and cols. 4:26-30 and 7:40-67 to 8:1-63: user enters code on the editing line and can have the dialog box appear as the user continues to add characters to the statement, which can include function names; col. 10:12-28: set includes function parameters and local variables inside the function)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the coding environment and interface elements of 

As per claim 27, the claim is directed to a system that implements the method of claim 9, and is therefore rejected for at least the same reasons therein. 

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dias/Park/Shah as applied above, and further in view of Gordner.
As per claim 31, Dias does not explicitly teach wherein the step completion interface includes a list of static items and dynamic items, the static items determined from a first source including one or more libraries that declare one or more functions, the dynamic items determined from a second source including a dynamically modifiable database, and wherein the step completion interface element displays a respective indicator in association with each item in the list, the indicator indicating whether a corresponding item is [a static item or a dynamic item].
Park teaches wherein the step completion interface includes a list of static items and dynamic items, the static items determined from a first source including one or more libraries that declare one or more functions, the dynamic items determined from a second source including a dynamically modifiable database, and…a static item or a dynamic item (See Park paras. [0036], [0044], [0056], [0059], [0075-76], and [0085-86]: code can refer to both static type declarations and dynamic variables).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Dias with the teachings of Park for at least the same reasons as discussed above in claim 1.
Gordner teaches wherein the step completion interface element displays a respective indicator in association with each item in the list, the indicator indicating whether a corresponding item is [a static item or a dynamic item] (See Gordner Fig. 4 and paras. [0031-32]: icons can be associated with query result suggestions, where the icons can be used to indicate the type of suggestion).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, Dias/Park with the result icons of Gordner. One would have been motivated to combine these references because both references disclose returning query results from various sources, and Gordner enhances the user experience by allowing the user to easily identify which type of result they are looking at, increasing efficiency and time to scan the list of options.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dias/Park/Shah/Gordner as applied above, and further in view of Guntari.
As per claim 32, while Dias teaches wherein: the first input is a series of one or more keystrokes inputting one or more alphanumeric characters in [a new-line interface element] and [items in the list of static items and dynamic items] at least partially match the one or more alphanumeric characters (See Dias Figs. 3-8 and paras. [0030] and [0053-54]: populating recommendation list based on the alphanumeric characters that can be entered in a new line of text. The user can select one of these recommendations in the dialog/interface element to be inserted into the code), Dias does not explicitly teach items in the list of static items and dynamic items.
Park teaches this limitation of the claim (See Park paras. [0036], [0044], [0056], [0059], [0075-76], and [0085-86]: code can refer to both static type declarations and dynamic variables).
Furthermore, Dias does not explicitly teach a new-line interface element.
Park teaches this limitation of the claim (See Park Figs. 2-7 and paras. [0057], [0068], and [0070-73]: user can place cursor and indicated locations to invoke events, including adding whatever functions or candidates the user desires at the particular new line of code).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Dias with the teachings of Park for at least the same reasons as discussed above in claim 1.
Additionally, Gunturi teaches this limitations of the claim as well (See Gunturi paras. [0027] and [0030]: new line portions of the GUI, where the user can enter source code that can be populated, including with the features of Dias; Fig. 1H and para. [0012]: “Enter” key to create new line to enter code).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the autocompletion code editor of Dias/Park/Shah/Gordner with 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas Klicos/
Primary Examiner, Art Unit 2142